Co fo aT HD OH PP WW YN

NO NO NHN KH HN NH NY NY NO HB HF FS KF KF KF SF ESF Sh hl
CoN DN NH FR WD NY KH CO CO FH THD A FBP WD NY HH SO

Case 2:06-cv-00244-JCM-DJA Document 12 Filed 05/19/21 Page 1 of 5

 

 

 

 

 

 

 

[i a
| _ ENTERED | ad |
COUNSEL /2ARNES &
|
Darren Chaker-Del Nero MAY 118 2021
Post Office Box 77 |
La Jolla, CA 92038 _— ————
DarrenChaker@Gmail.com CIC OF EADA |
|

Specially Appearing Pro Per 1 BY: NePUyy

serfs

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA jh a-Gwe
DARREN CHAKER-DELNERO, Case No.: 2:06-cv-00423-FEMEPAL

Plaintiff APPLICATION TO FILE UNDER SEAL

vs.
COLLECTO, INC., dba COLLECTION
COMPANY OF AMERICA, et. al., et al.

Defendants. |

 

 

 

 

COMES NOW PLAINTIFF and files this Motion to Seal the attached Motion to
Seal Records.

I. GOOD CAUSE EXISTS TO SEAL THE EX PARTE MOTION TO SEAL
RECORDS SINCE IT DISCLOSES AND FERENCES TO
STATUTORILY PROTECTED INFORMATION FOR VICTIMS OF
VIOLENT CRIMES WHO ARE MEMBERS OF A STATE PROGRA
DESIGNED TO KEEP HIS/HER LOCATION CONFIDENTIAL AND
IDENTIFYING INFORMATION UNDISCLOSED IN PUBLIC RECORDS.

Plaintiff is a crime victim and has received several threats!, After being
interviewed by a representative and submitting dozens of documents, Plaintiff was
admitted into an address confidentiality program administered by the California Secretary,
of State known as Safe at Home. The motion to seal and exhibits demonstrating Plaintiff
is a participant in the Safe at Home Program are confidential. | See, Gov’t Code §

6206.5(1) which states in pertinent part, “any records or documents pertaining to a

' See Declaration in attached Ex Parte Motion to Seal Records and Exhibits B and C attached
thereto.

APPLICATION TO SEAL EX PARTE MOTION TO SEAL RECORDS AND
INSTANT APPLICATION - 1

 

 
Co Oo tN DWN NH FF WY NO =

NO po NO NH NY NV NV YN NO =| § FS | | FF KF KF KK
Oo “SI HO UN BP WwW NY KH CO OO CBC NAN DK DH FSF WO NY KK CO

 

 

Case 2:06-cv-00244-JCM-DJA Document 12 Filed os/igip Page 2 of 5

program participant shall be held confidential. The argument contained in every page of
the motion addresses the fact Plaintiff is a member of Safe at Home. Exhibits B and C are
actual Safe at Home records. |

Likewise, Exhibit D references to Safe at Home and is from the California
Department of Motor Vehicles. “Because this personal information originated from DMV
records and was retrieved by a statutorily authorized agency,” it remains protected from
disclosure under Vehicle Code section 1808.21... Lastly, “disclosure of any personal
information from a state DMV record is dependent on the provisions of the Driver's
Privacy Protection Act of 1994 (DPPA) [(18 U.S.C. § 2721 et seq.)].” See State of
California v. Superior Court (Flynn) (2016) 4 Cal.App.Sth 94, yor [208 Cal.Rptr.3d
501].

Also, Exhibit F is a sealed court order sealing records and amending the caption to
replace Plaintiff's name with “John Doe.” Since this record is a sels record the motion]
containing argument in relation to Exhibit F would be justified in being sealed as well.

Additionally, a California court would be required to keep J motion confidential.
Specifically, “The court shall keep the confidential information form confidential.” Cal.
Civ. Proc. Code § 367.3(3)(b)(1). The motion presented here would be confidential in al
California state court and Plaintiff brings this motion to apply in federal court under
comity, then no reference should be made to the sealed motion. |

Further, Exhibit A [judicial council form to seal records for Safe at Home
participants] states Safe at Home Participants who file a motion to seal in state court file
form SH-001 which states in bold capital words:

TO COURT CLERK: THIS FORM IS CONFIDENTIAL

Plaintiff has also submitted several documents from credit reporting agencies such
as Experian, TransUnion, Lexis, SageStream? [past of Lexis] which are deemed to be
confidential. 15 U.S.C. § 1681.

 

* SageStream, LLC is a credit reporting agency that issues consumer reports regulated by the Fair
Credit Reporting Act (FCRA). See https://www.sagestreamllc.com/

APPLICATION TO SEAL EX PARTE MOTION TO SEAL RECORDS AND
INSTANT APPLICATION - 2

 
NO wo WN NHN PH NY HN NY NO HS HH KR KF HF KF Kr OSE OS
ost ON ON BR WHO NYO KF CO OO Fe HT Dn FP WwW NY — O&O

oc fe SND OH FP WW NY KF

 

 

Case 2:06-cv-00244-JCM-DJA Document 12 Filed 05/19/21 Page 3 of 5
|

The attached motion to seal records also mirrors other recdrds which have filed
under seal in California state court. Once sealed, a record can only be unsealed by order
of court. (Rule 2.551(h)(1).) So long as it remains under seal, all parties must refrain from
filing anything not under seal that would disclose the sealed matter. (Rule 2.551(c).)}
(H.B. Fuller Co. v. Doe (2007) 151 Cal.App.4th 879, 889 [60 Cal.Rptr.3d 501].) 3-51
California Trial Guide § 51.23 (2017). .

In addition, Plaintiff's name, address, and email, Cal. Civ. Proc. Code § 367.3 (a)
(1) & (2) are each deemed confidential under California due to being a participant in the
Safe at Home Program.

Last, where a person’s safety is at risk there is little doubt records should be
sealed. United States v. Doe (9th Cir. 2017) 870 F.3d 991, 994 [justifying sealing records
where party demonstrated failing to seal the records “endangered his life and the lives of
his family members, Doe moved to seal all documents...”] If this: application were not
granted it would undermine the purpose of statute and place Plaintiff's safety at risk. +

CONCLUSION

It is for the above reasons Plaintiff requests this honorable Court to grant this
motion since the attached motion and its contents are confidential. Further, since the
Application to File Under Seal discloses the contents of the attached motion, Plaintiff
requests the application is filed under seal as well.

If for any reason this motion is not granted, Plaintiff requests the Clerk of the
Court to return this Application and Ex Parte Motion to Seal Records as having such

material in the public record could be a death sentence.

DATED: May 16, 2021 Respectfully submitted,
co _
Da aker-Delnero
aintiff

  

APPLICATION TO SEAL EX PARTE MOTION TO SEAL|RECORDS AND
INSTANT APPLICATION - 3 :

 
Case 2:06-cv-00244-JCM-DJA Document12 Filed 05/19/21 Page 4 of 5

 

 

 

 

 

 

 

CONFIDENTIAL | SH-001
ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER: FOR COURT USE ONLY
NAME: ,
FIRM NAME:
STREET ADDRESS:
CITY: STATE: ZIP CODE:
TELEPHONE NO.: FAX NO.:
EMAIL ADDRESS:
ATTORNEY FOR (party name or pseudonym).
SUPERIOR COURT OF CALIFORNIA, COUNTY OF
STREET ADDRESS:
MAILING ADDRESS:
CITY AND ZIP CODE:
BRANCH NAME:
SHORT TITLE:
CONFIDENTIAL INFORMATION FORM CASE NUMBER:
UNDER CODE OF CIVIL PROCEDURE SECTION 367.3
TO COURT CLERK: THIS FORM IS CONFIDENTIAL
TO PARTIES: USE THIS FORM ONLY IF A PARTY IS AN ACTIVE PARTICIPANT IN THE SAFE AT HOME PROGRAM

 

 

 

(Instructions for filer and recipient are on the back of this form.)

1. This case includes a party who is enrolled in the Safe at Home address confidentiality program|with the Secretary of State, and who
is filing using a pseudonym (Jane Doe, John Doe, or Doe) under Code of Civil Procedure section 367.3.

 

2. The document that this form is being filed with is a (check one):
a. [___] Complaint, cross-complaint, or petition.
b. [__] Answer, response, objection, or other first paper.
c. [___] Discovery document.
d. [| Other (describe):

3. True Name and Pseudonym of Party (Complete for any pleading or document filed by a vetlper in the Safe at Home program.)

a. True name of party:

b. Party type (check one):
|__| Plaintiff/petitioner
[__] Defendant/respondent/objector |
[__] Other (describe):

c. Pseudonym used (check one): [_] JaneDoe [| JohnDoe_ [_] Doe

d. If more than one party is using the same pseudonym, add an identifying number (such as Jane Doe #2):

4. Redacted Information (Complete for any pleading or document that includes redactions or blacked-out information.)

 

 

 

 

 

 

 

 

 

 

 

LOCATION OF INFORMATION REDACTED
REDACTED INFORMATION (text of identifying characteristics that has been redacted or blacked out; see Instruction No. 5 on
(page, and item or line number page 2)

where the redaction occurs)
a. |
b.
c.
[_] Check here if there is not enough space for all the redacted material, and continue on an attached sheet titled Attachment 4.

| Page 1 of 2

Form Adopted for Mandatory Use CONEFIDENTI AL INFORMATION FORM Code of Civil Procedure, § 367.3
Judicial C il of Californi . | , COurtS.ca.
SH-00t [New Septomber 1, 2020] UNDER CODE OF CIVIL PROCEDURE SECTION 367. ‘~

 

a=x.A
 

Case 2:06-cv-00244-JCM-DJA Document 12 Filed 05/19/21 Page 5 of5

CONFIDENTIAL $H-001

SHORT TITLE: CASE NUMBER:

 

 

 

 

 

5. Number of pages attached:

 

 

 

 

 

 

 

 

 

Date:
(TYPE OR PRINT NAME) > (SIGNATURE)
Declaration by Pseudonymous (Doe) Party
| (true name) declare under penalty of perjury under the laws of the State of
California that | am an active participant in the Safe at Home confidential address program with the California Secretary of
State. My Safe at Home Authorization Card (ID) No. (if available) is: . | agree|to provide proof of my active
participation if required to do so by the court.
Date:
(TYPE OR PRINT TRUE NAME) > (SIGNATURE)
INSTRUCTIONS

(Note: This form may be used only in cases in which one or more parties is enrolledi|in the Safe at Home program
and using a pseudonym under Code of Civil Procedure section 367.3.)

1. The Safe at Home program is an address confidentiality program run by the Secretary of State. Parties who are active participants
in that program may use a pseudonym (Jane Doe, John Doe, or Doe) in place of the party's true name in a civil action. (Plaintiffs or
petitioners who do this must state on the front of the complaint "ACTION BASED ON CODE OF CIVIL. PROCEDURE SECTION
367.3.") Pseudonymous parties may also exclude or redact (black out) other identifying characteristics (defined below) from ail
pleadings and documents they file, and instead provide that information confidentially to the cu and other parties using this form.
(See Code Civ. Proc., § 367.3(b)(1).) In such cases, papers filed by other parties in the case also must be worded so as to protect
the name or other identifying characteristics of the Doe party from public revelation, or have that information redacted (blacked out
on the document). Any intentional violations of this law are subject to sanctions. (See Code Civ. Proc., § 367.3(b)(2).)

2. This form must be served and filed each time a party uses a pseudonym (a Doe name) in place of that party's name ina
court document, with items 2 and 3 completed to provide the court and other parties with the Doe party's true name, and
item 4 completed if there are other identifying characteristics redacted or blacked out from the document. A party using a
pseudonym must also sign and date the declaration above, confirming active participation in the Safe at Home program. All parties
and other persons must also serve and file this form any time they file a document in a case with identifying characteristics redacted
or blacked out. Counsel for a party filing under a pseudonym may use the pseudonym for the name of the represented party in the
attorney or party information box at the top of this form and any documents filed later.

3. Warning to pseudonymous (Doe) party: If a pseudonymous party initially files using a Doe name after another party has already
filed something with the court (for example, if the pseudonymous party is a defendant, respondent, or objector), the statute does
not automatically require that first party or the court to redact the true name or other identifying characteristics from documents or
records already in the public files. A pseudonymous party who wants to restrict access to the party's name or other identifying
characteristics in a document that has already been filed must make a motion (request) that me court seal the record or part of it
under rules 2.550 and 2.551 of the California Rules of Court. (See Code Civ. Proc., § 367.3(b)(3).)

4. Warning to recipient of this form: A party who is served with this form is subject to Code of Civil Procedure section 367.3 and
required to keep the information on the form, including the pseudonymous (Doe) party's true name, confidential. In addition, a party
served with this form is required to use the Doe party's pseudonym in all pleadings and documents in the case from that point
forward, to redact (black out) any other identifying characteristics from any pleading or document filed with the court after that point,
and to use this form to provide to the court and other parties any information that has been redacted. A completed form SH-001
must be served and filed together with any redacted document.

5. "Identifying characteristics" that the party using the pseudonym may and all other parties must redact include name or any part
thereof, address or any part thereof, city or unincorporated area of residence, age, marital status, relationship to any other party,
race or ethnic background, telephone number, email address, social media profiles, online identifiers, contact information, or any
other information from which that party's identity can be discerned, including images of the party using a pseudonym. (Code Civ.
Proc., § 367.3(a)(1).) (See Code Civ. Proc., § 367.3(a)(2) for a list of "online identifiers.")

 

SH-001 [New September 7, 2020] CONFIDENTIAL INFORMATION FORM , Page? of2
UNDER CODE OF CIVIL PROCEDURE SECTION 367.

pressthe Cleary CC

     
